                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


BRYCE A. WISEMAN,

               Plaintiff,                          Case No. 2:18-cv-13
       v.                                          JUDGE SARAH D. MORRISON
                                                   Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                                     OPINION AND ORDER

       Plaintiff Bryce Wiseman brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for Social Security Disability Insurance Benefits. This matter is before the Court on

the Plaintiff’s Objection (ECF No. 18) to the Report and Recommendation issued by the United

States Magistrate Judge on November 2, 2018 (ECF No. 17). The Magistrate Judge recommends

that the Court overrule Plaintiff’s Statement of Errors and affirm the Commissioner’s decision.

For the reasons set forth below, the Court OVERRULES Plaintiff’s Objection, ADOPTS the

Magistrate Judge’s Report and Recommendation, and AFFIRMS the Commissioner’s decision.

                                                  I.

       The Magistrate Judge accurately described procedural background as follows. Plaintiff

filed his application for Title II Social Security Disability Benefits on July 17,

2013, alleging that he had been disabled since September 1, 2006. (R. 256.) Plaintiff later

amended his disability onset date to April 16, 2013. Id. at 307. On October 20, 2016,

following initial administrative denials of Plaintiff’s application, a hearing was held before

                                                  1
Administrative Law Judge Jeffrey Hartranft (the “ALJ”). Id. at 85–137.

          A. Hearing Testimony

          Plaintiff, represented by counsel, appeared and testified at the hearing. He testified that

he had not worked since 2004, and that his previous work included working as a night manager,

limo driver, security guard, material handler, filter builder, glue gun operator, and hand sander.

Id. at 97–105. Plaintiff also described pain from “arthritis in every joint in my body” and

difficulties due to heart disease. Id. at 106–07. Plaintiff has had five stents placed in his

kidneys and two in his heart. Id. at 107. He testified that he has difficulty walking more than

20 feet and often has to sit down to rest due to abnormal heart rhythms. Id. at 107, 110.

Plaintiff also stated he has difficulty walking due to insufficient blood flow to his feet. Id. at

112. Plaintiff was born without a rectum and has had life-long digestive problems as a result.

Id. at 121. Finally, Plaintiff testified that he takes Xanax daily for anxiety and takes extra doses

when he has panic attacks. Id. at 125.

          Vocational Expert Carl Hartung (the “VE”), also testified. Id. at 130–35. The VE

classified Plaintiff’s past relevant work as security guard (categorized as semi-skilled, light

work), stores laborer (medium work), filter assembler (light work), and hand sander (light work).

Id. at 130–31. The ALJ proposed a hypothetical regarding Plaintiff’s residual functional

capacity (“RFC”)1 to the VE, which limited Plaintiff to light work. Id. at 132. The VE testified

that, assuming the limitations of the ALJ’s hypothetical, Plaintiff could return to his previous

work only as a hand sander. Id. at 132. However, the ALJ’s hypothetical required avoidance

of exposure to pulmonary irritants, including dust. Id. at 131. The ALJ posited that the hand




1
    A claimant’s RFC is an assessment of “the most [she] can still do despite [her] limitations.” 20
C.F.R. § 404.1545(a)(1).

                                                    2
sander position would require exposure to dust, which Plaintiff confirmed. Id. at 132. The VE

further testified that, assuming the limitations of the ALJ’s hypothetical, Plaintiff would be able

to work as a router, marker, or labeler. Id. at 133. When asked to alter the hypothetical so that

Plaintiff would be limited to sedentary work, the VE testified that Plaintiff would not be able to

return to any of his past work, but that he would be capable of working as an addresser,

document preparer, or spotter. Id. at 134.

       B. Medical Opinions

       Two state agency reviewing physicians assessed Plaintiff’s limitations based on file

reviews dated March 6, 2014, and June 19, 2014, respectively. Dr. Gary Hinzman, M.D., and

Dr. Lynne Torello, M.D., both found that Plaintiff could occasionally lift or carry 20 pounds;

could frequently lift or carry 10 pounds; could stand, walk, or sit for six hours of an eight-hour

work day; had no limitations on pushing or pulling; and could frequently climb, balance, stoop,

kneel, crouch, and crawl. Id. at 149–50, 166–67.

       Dr. Mark Weaver, M.D., an examiner for the Social Security Administration, opined

following an examination on February 24, 2014, that Plaintiff was limited in sitting, standing,

walking, bending, twisting, lifting, and carrying, but did not articulate the severity of these

limitations. Id. at 430–34. Dr. Weaver also observed that Plaintiff became slightly short of breath

after walking 40 feet. Id.

       Dr. Jeffrey Haggenjos, D.O., Plaintiff’s treating physician, issued a medical source

statement dated February 24, 2016. Id. at 797–800. Dr. Haggenjos opined that Plaintiff could sit

for no more than 10–15 minutes at a time; could stand for no more than five minutes at a time;

stand or walk no more than two hours in an eight-hour work day; required the opportunity to

alternate positions; would need unscheduled breaks lasting 15 minutes; would need to elevate his



                                                  3
legs for 10% of the day; would be off-task over 25% of the work day; and was likely to miss four

or more days of work per month. Id. Dr. Haggenjos further concluded that Plaintiff is “unable

to work.” Id. at 316.

       Finally, Dr. Shelly Dunmyer, M.D., an examiner for the Ohio Department of Jobs and

Family Services (“ODJFS”), conducted a consultative examination on August 24, 2016. Id. at

975–80. Dr. Dunmyer concluded that Plaintiff requires moderate limitations in standing,

walking, pushing, pulling, and bending; and that Plaintiff could occasionally lift no more than 10

pounds. Id.

C. The ALJ’s Decision

       On February 17, 2017, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. Id. at 11–23. When reaching that determination,

the ALJ set forth Plaintiff’s RFC as follows:


               After careful consideration of the entire record, [the ALJ] find[s]
               that the claimant has the residual functional capacity to perform
               light work as defined in 20 CFR 416.967(b) except the claimant
               can frequently climb ramps, stairs, ladders, ropes, and scaffolds;
               can frequently balance, stoop, kneel, crouch, and crawl; can
               frequently handle and finger with the right hand; and must avoid
               exposure to extreme heat, cold, and concentrated pulmonary
               irritants such as fumes, odors, dust, and gases. Mentally, the
               claimant can perform simple, routine, and repetitive tasks
               involving only simple work-related decisions and with few, if any,
               workplace changes; no strict production quotas or fast-paced work,
               such as on an assembly line; and can have occasional interaction
               with the general public, co-workers, and supervisors.


Id. at 16. In arriving at Plaintiff’s RFC, the ALJ gave “significant weight” to the State agency

medical examiners’ opinions due to “their program familiarity, longitudinal view of the medical

evidence of record, and their opinions[’] consisten[cy] with the evidence.” Id. at 20. He gave



                                                 4
“little weight” to Dr. Haggenjos’s opinion because “it is not supported by his treatment notes or

other evidence of record.” Id. The ALJ explained his reasoning for that decision as follows:

               The opinion of Jeffrey Haggenjos, D.O., the claimant’s treating
               physician, indicating that the claimant is “unable to work” is given
               little weight because he provided no explanation and a
               determination of who is “disabled” or “unable to work” is an area
               reserved to the Commissioner. (Exhibit 1F, pp. 1-2). Dr.
               Haggenjos’ other opinion is given little weight because it is not
               supported by his treatment notes or the other evidence of record
               and his assessment of the claimant’s psychological conditions is
               outside of his specialty. (Exhibit 14F). Although [Dr. Heggenjos]
               gave the claimant very severe physical limitations, indicating that
               the claimant can only stand for up to five minutes at one time and
               sit for 10 to 15 minutes at one time, he only provided the claimant
               with very conservative medical management of his impairments
               (Exhibit 14F, p. 2). While he noted that he claimant would need to
               elevate his legs 10 percent of the day, there is little to no evidence
               in the record of significant and ongoing lower extremity edema
               (Exhibit 14F, p. 3). Dr. Haggenjos noted that the claimant would
               have severe limitations in his bilateral upper extremities despite
               there only being evidence of mild arthritis in the claimant’s right
               wrist only (Exhibit 14F, p. 3 and 17F, p. 26). Lastly, there is no
               basis for his opinion that the claimant would be absent from work
               more than four days per month, especially considering the fact that
               claimant has reported a significant decrease in his pain with
               medication, he has had little cardiac symptomatology outside of
               acute events, and he has reported only intermittent peripheral
               vascular disease issues, as discussed above (Exhibit 14F, p. 4).

Id.

       Relying on the VE’s testimony, the ALJ determined that Plaintiff could perform his past

relevant work as a hand sander “as generally performed,” although not “as actually performed”

by Plaintiff in the past, which involved exposure to dust. Id. at 22. Alternatively, the ALJ

determined that Plaintiff could make a successful adjustment to other work that exists in

significant numbers in the national economy. He therefore concluded that Plaintiff was not

disabled under the Social Security Act during the relevant period. Id. at 23.




                                                 5
D.     Post-Decision Actions

       Plaintiff filed a request for review of the ALJ’s decision with the Appeals Council. The

Appeals Council refused to review, and Plaintiff brought the matter before this Court. His

Statement of Specific Errors maintained the ALJ improperly evaluated Plaintiff’s opinion

evidence supporting a disability determination. (ECF No. 10.) The Commissioner opposed,

contending that substantial evidence supported the ALJ’s denial of benefits. (ECF No. 15.)

       After a thorough analysis, the Magistrate Judge concluded that the ALJ placed proper

weight on Dr. Haggenjos’s opinion. The Magistrate Judge then recommended affirming the

Commissioner’s non-disability finding. On November 16, 2018, Plaintiff timely filed his

Objection (ECF No. 18) to the Magistrate’s Report and Recommendation, repeating his primary

argument that the ALJ should have afforded Dr. Haggenjos’s opinion controlling weight status

because he was Plaintiff’s treating physician. (ECF No. 18 at 2-3.) The Commissioner did not

respond.

                                               II.

       If a party objects within the allotted time to a report and recommendation, the Court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b) (1); see also Fed.

R. Civ. P. 72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The

Court’s review “is limited to determining whether the Commissioner’s decision ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’” Ealy v. Comm'r of Soc.

Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007)); see also, 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social



                                                6
Security as to any fact, if supported by substantial evidence, shall be conclusive”).

                                                III.

       In his Statement of Specific Errors, Plaintiff asserts one assignment of error. Specifically,

Plaintiff contends that the ALJ failed to properly evaluate the opinion evidence in the record.

(ECF No. 10 at 6.) As noted, his present objection focuses on the ALJ’s treatment of Dr.

Haggenjos’s medical opinion.

       Plaintiff’s argument is simple. He contends that the ALJ erred in failing to lend

controlling weight to Dr. Haggenjos’s opinion because ALJ’s reasons given for so doing—

specifically, that the opinion was based only on subjective evidence and was not consistent with

the medical record—were inaccurate. See ECF No. 10 at 5–10. In essence, Plaintiff asserts the

ALJ, and the Magistrate by extension, improperly failed to apply the treating physician rule. That

rule requires an ALJ to “give controlling weight to a treating source’s opinion on the issue(s) of

the nature and severity of the claimant’s impairment(s) if the opinion is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in the case record.” LaRiccia v. Comm’r of Soc. Sec., 549 F.

App’x 377, 384 (6th Cir. 2013) (quoting 20 C.F.R. § 404.1527(c)(2)) (internal quotation marks

omitted).

       Plaintiff’s attempt to invoke the rule to require reversal is unsuccessful. In her well-

reasoned opinion, the Magistrate Judge properly notes the several reasons supporting the ALJ’s

conclusion that Dr. Haggenjos’s opinion is inconsistent with the objective evidence of record and

therefore should not have been afforded controlling weight. (ECF No. 18 at 9-10). After

carefully reviewing the record de novo, this Court finds the Magistrate Judge’s assessment of the

evidence accurate and adopts it here:



                                                 7
               The ALJ articulated the weight he afforded the opinion and
               properly declined to afford it controlling weight on the grounds it
               was unsupported by objective evidence. Plaintiff’s Statement of
               Errors and Reply do not contest the specific inconsistencies the
               ALJ identifies; rather, Plaintiff merely points out other aspects of
               the record that support his impairments. E.g., cardiology records
               indicate problems with severe bilateral lower extremity
               claudication (although the same office note states Plaintiff “is right
               now feeling much better after intervention, no longer has the
               exertional cramps and claudication that he had previously”) (R.
               330); his history of heart attacks and multiple stent placement are
               consistent with fatigue and shortness of breath Id. at 432; and
               Plaintiff has received consistent treatment for back pain and
               degenerative disc disease. Id. at 766, 770, 774, 785. But the
               existence of evidence in Plaintiff’s favor does not mean that the
               ALJ’s decision to discount Dr. Haggenjos’s opinion was not
               supported by substantial evidence. . . . The undersigned concludes
               that the ALJ did not violate the treating physician rule or otherwise
               err in his consideration and weighing of Dr. Haggenjos’s opinion.

(ECF No. 17 at 10-11.)

       Plaintiff’s arguments in his Objection do nothing to cast doubt on this analysis. That is,

the Plaintiff frames the issue as a re-evaluation of the weight of the evidence, focusing on the

ALJ’s reliance on other opinion evidence. See ECF No. 18 at 2-3. As the Magistrate Judge

properly noted, “[t]his is the classic situation in which the record evidence could support two

different conclusions. In such scenarios, the law obligates the court to affirm the ALJ’s decision,

because the ALJ is permitted to decide which factual picture is most probably true.” Waddell v.

Comm’r of Soc. Sec., No. 1:17-CV-01078, 2018 WL 2422035, at *10 (N.D. Ohio May 10, 2018),

report and recommendation adopted, 2018 WL 2416232 (May 29, 2018); see also Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (“The substantial-evidence standard allows

considerable latitude to administrative decision makers. It presupposes that there is a zone of

choice within which the decisionmakers can go either way, without interference by the courts.”)

(quoting Baker v. Case, 730 F.2d 1147, 1150 (8th Cir. 1984)).



                                                 8
       Accordingly, the Court concludes, as did the Magistrate Judge, that the ALJ properly held

Dr. Haggenjos’s opinion to be inconsistent with the other substantial evidence in the case record

and therefore deserving of the “little weight” designation. The record citations and

accompanying explanation the ALJ provided for placing less weight on Dr. Haggenjos’s opinion

are accurate. Therefore, the Court concludes that substantial evidence supports the ALJ’s

decision denying benefits, and the Court OVERRULES the Plaintiff’s Objection.

                                               IV.

        Based upon the foregoing, pursuant to Rule 72(b) of the Federal Rules of Civil

Procedure, and after a de novo determination of the record, this Court concludes that Plaintiff’s

objections to the Report and Recommendation of the Magistrate Judge are without merit. The

Court thus OVERRULES the Plaintiff’s Objection (ECF No. 18), ADOPTS the Magistrate

Judge’s Report and Recommendation (ECF No. 17), and AFFIRMS the Commissioner’s

decision. The Clerk is DIRECTED to ENTER JUDGMENT in accordance with this Order and

terminate this case from the docket records of the United States District Court for the Southern

District of Ohio, Eastern Division.

       IT IS SO ORDERED.



                                                     /s/ Sarah D. Morrison_______________
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
